EXHIBIT 10.39

SECOND AMENDMENT TO FIRST AMENDED

AND RESTATED PRODUCTS PURCHASE AGREEMENT

This Second Amendment to First Amended and Restated Products Purchase Agreement
(the “Second Amendment”) is entered into as of the 1st day of February, 2019
(“Second Amendment Effective Date”) by and between DaVita Inc. (fka DaVita
Healthcare Partners Inc.), a Delaware corporation having a principal place of
business at 2000 16th Street, Denver, Colorado 80202 (“DaVita”) and Rockwell
Medical, Inc., a Michigan corporation with a principal place of business at
30142 Wixom Road, Wixom, Michigan 48383 (“Rockwell”)  (each a “Party” and
collectively, the “Parties”).

WHEREAS, the Parties entered into that certain First Amended and Restated
Products Purchase Agreement effective as of May 8, 2013 regarding Rockwell’s
desire to sell to DaVita, and DaVita’s agreement to purchase from Rockwell,
certain Products in accordance with the terms and conditions set forth therein
and the First Amendment to First Amended and Restated Products Purchase
Agreement effective as of January 1, 2019 (collectively, the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement in accordance with the terms
and conditions set forth in this First Amendment; and

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree to the foregoing and
as follows:

1.     Section 2.1  (“Term”) of the Agreement is deleted in its entirety and
replaced with the following:

“3.1        Term.  This Agreement shall commence on the Effective Date and
continue in full force and effect through June 30, 2019 (the “Initial Term”)
unless earlier terminated in accordance with the provisions of this Article II.”

2.     Entire Agreement.  Except as expressly modified herein, all other terms
and provisions of the Agreement shall continue in full force and effect.  In the
event of any conflict or ambiguity between this Second Amendment and the
Agreement (or any exhibit or attachment to the Agreement), this Second Amendment
shall govern and control with regard to the subject matter contained
herein.  Terms capitalized but not defined herein shall have the meaning
ascribed to them in the Agreement.

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this First Amendment as of the Second Amendment
Effective Date.

 

 

 

 

 

 

DAVITA INC.

    

ROCKWELL MEDICAL, INC.

 

 

 

 

 

 

By:

/s/ LeAnne Zumwalt

 

By:

/s/ Anne Boardman

Name:

LeAnne Zumwalt

 

Name:

Anne Boardman

Title:

Group Vice President

 

Title:

VP

 

 

 

 

 

 

 

 

 

 

APPROVED AS TO FORM

 

 

 

DAVITA INC.

 

 

 

 

 

 

 

 

By:

/s/ Shannon M. Bragg

 

 

 

 

Shannon M. Bragg

 

 

 

 

Assistant General Counsel

 

 

 

 

 

 

 

Second Amendment

DaVita Confidential & Proprietary

DaVita Inc. / Rockwell Medical, Inc.

Page 1 of 1

 

 

--------------------------------------------------------------------------------